                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

United States of America,                               )
                                                        )
              Plaintiff,                                )
                                                        )
v.                                                      ) Civil No.
                                                        )
One Glock 17, 9mm pistol, serial no.BDLD066, with       )
Gen-4 magazine and 13 rounds of 9mm ammunition;         ) JURY TRIAL REQUESTED
                                                        )
One Colt Defender, 9mm pistol, serial no.9DR10536, with )
magazine and 60 rounds of 9mm ammunition;               )
                                                        )
Two Thousand Four Hundred Twenty ($2,420.00) Dollars )
in U.S. Currency, more or less, all seized from Lanna   )
Spurlock,                                               )
                                                        )
              Defendants in rem.                        )
_______________________________________________ )

             VERIFIED COMPLAINT FOR FORFEITURE IN REM,
     FOR PROPERTY WITHIN THE UNITED STATES’ POSSESSION, CUSTODY
           OR CONTROL PURSUANT TO SUPPLEMENTAL RULE G

       Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims,

and alleges:

                                 NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the following properties: (1) One Glock 17, 9mm pistol, serial no.BDLD066 with

Gen-4 magazine and 13 rounds of 9mm ammunition; (2) One Colt Defender, 9mm pistol, serial

no.9DR10536, with magazine and 60 rounds of 9mm ammunition, and (3) Two Thousand Four

Hundred Twenty ($2,420.00) Dollars in U.S. Currency, more or less, all seized from Lanna

Spurlock, pursuant to 18 U.S.C. § 924(d)(1) and 21 U.S.C. § 881(a)(6), (11).



                                                1
                                  JURISDICTION AND VENUE

        Plaintiff brings this action in rem in its own right to forfeit and condemn the defendant in

rem properties under 18 U.S.C. § 924 and 21 U.S.C. § 881. This Court has jurisdiction over this

action under 28 U.S.C. §§ 1355, 1395. Venue is proper in this district pursuant to 28 U.S.C.

§§ 1355, 1395.

                                  THE DEFENDANTS IN REM

The defendants in rem are: (1) One Glock 17, 9mm pistol, serial no.BDLD066 with

Gen-4 magazine and 13 rounds of 9mm ammunition; (2) One Colt Defender, 9mm pistol, serial

no.9DR10536, with magazine and 60 rounds of 9mm ammunition, and (3) Two Thousand Four

Hundred Twenty ($2,420.00) Dollars in U.S. Currency, more or less, all seized from Lanna

Spurlock. The Drug Enforcement Administration (DEA) has custody of the defendants in rem.

                                               FACTS

        1. Beginning in October of 2018, law enforcement officers began investigating James

Coughlin (“Coughlin”) for methamphetamine sales, after agents in California intercepted and

seized a package addressed to Coughlin at 75 Stoneham Road, Sanbornville, New Hampshire.

The package contained approximately one pound of methamphetamine.

        2. On October 4, 2018, local law enforcement officers executed a controlled delivery of

the package to Coughlin’s residence. They executed a federal anticipatory search warrant once

Coughlin’s wife, Lanna Spurlock (“Spurlock”) signed for the package. During the search,

officers seized two plastic baggies containing approximately 8 grams of methamphetamine.

        3. Beginning in September of 2019, law enforcement officers began working with a

confidential source (“CS”), who said that Coughlin orders methamphetamine on the “dark web,”

pays for it with Bitcoin, and receives it in the mail.



                                                   2
       4. From September 18, 2019 through November 26, 2019, law enforcement officers

arranged for the CS to make seven controlled purchases of methamphetamine from Coughlin.

During each purchase, the CS was equipped with an audio and video recording device, and

provided with serialized funds. Once the CS completed each purchase, DEA agents then

weighed and field-tested the crystal substance. All of the controlled buys were later analyzed by

the DEA Northeast Laboratory and tested positive for methamphetamine.

       5. On January 14, 2020, law enforcement officers executed a federal search warrant at 5

Stoneham Road, Sanbornville, New Hampshire, the home of Coughlin and Spurlock. Spurlock

was home at the time, and officers allowed her to leave with her children after searching her

vehicle. Inside her vehicle, officers found and seized a folded dollar bill containing a crystal

substance (which field tested positive for methamphetamine), from a tissue box located above

the passenger seat visor.

       6. During the search of the home, officers found and seized: the defendant in rem (1)

One Glock 17, 9mm pistol, serial no.BDLD066 with Gen-4 magazine and 13 rounds of 9mm

ammunition, from the master bedroom, and the defendant in rem (3), $2,420.00, from the left

nightstand in the master bedroom. Officers also seized a black hide-a-key box containing drug

paraphernalia from the master bedroom closet.




                                                 3
       7. Additionally, officers searched a camper on the property. During the search, officers

found and seized the defendant in rem (2), One Colt Defender, 9mm pistol, serial no.9DR10536,

with magazine and 60 rounds of 9mm ammunition, and a black bag that contained drug

paraphernalia, an envelope with a return address, a plastic Tupperware container, a scale and

assorted plastic bags, from the kitchen area. The Tupperware container held a crystal substance

that tested positive for methamphetamine at the DEA Northeast Laboratory.




       8. Spurlock purchased the defendant in rem firearms. Anyone who purchases firearms

through a firearm dealer must complete ATF Form 4473, which advises the purchaser of a

federal prohibition against illegal drug use and firearm possession. Additionally, the form

specifies that convicted felons may not possess firearms. Coughlin was convicted of felony

possession of a controlled drug in 2011. Spurlock was convicted of a Class A misdemeanor drug

                                                4
offense in 2019. The United States charged Coughlin with Conspiracy to Possess with the Intent

to Distribute, and Distribution of Methamphetamine by Criminal Complaint on January 10,

2010. U.S. v. James Coughlin, No. 1:20-mj-13-01-AJ.

                                FIRST CLAIM FOR FORFEITURE
                                      21 U.S.C. § 881(a)(6)

       9. The allegations contained in paragraphs 1 through 8 of this Verified Complaint for

Forfeiture in rem are incorporated by reference.

       10. Title 21, U.S.C. § 881(a)(6) subjects to forfeiture “all moneys … or other things of

value furnished or intended to be furnished by any person in exchange for a controlled substance

or … all proceeds traceable to such an exchange and all moneys … used or intended to be used

to facilitate any violation of” the Controlled Substances Act.

       11. The defendant in rem (3), Two Thousand Four Hundred Twenty ($2,420.00) Dollars

in U.S. Currency, more or less, seized from Lanna Spurlock, was furnished or intended to be

furnished in exchange for a controlled substance, in violation of the Controlled Substances Act,

21 U.S.C. § 801, et seq., or represents proceeds traceable to such exchanges, or money used or

intended to be used to facilitate violations of the Act. As a result, the defendant in rem (3) is

liable to condemnation and forfeiture to the United States for its use in accordance with 21

U.S.C. § 881(a)(6).

                              SECOND CLAIM FOR FORFEITURE
                                   21 U.S.C. § 881(a)(11)

       12. The allegations contained in paragraphs 1 through 8 of this Verified Complaint for

Forfeiture in Rem are incorporated by reference.

       13. Title 21, United States Code, Section 881(a)(11) provides that "any firearm. . . used

or intended to be used to facilitate the transportation, sale, receipt, possession, or



                                                   5
concealment of . . .@ controlled substances or proceeds traceable to controlled substances, shall

be forfeited to the United States.

       14. The defendants in rem (1) and (2) are firearms that was used or intended to be used

to facilitate the transportation, sale, receipt, possession, or concealment of controlled substances,

or proceeds traceable to controlled substances.

       15. As a result, the defendants in rem (1) and (2) are firearms liable to condemnation and

forfeiture to the United States for its use, in accordance with 21 U.S.C. ' 881(a)(11).

                               THIRD CLAIM FOR FORFEITURE
                                      18 U.S.C. § 924(d)

       16. The allegations contained in paragraphs 1 through 8 of this Verified Complaint

for Forfeiture in rem are incorporated by reference.

       17. Pursuant to 18 U.S.C. ' 922 (g)(1), Ait shall be unlawful for any person . . . who has

been convicted in any court of . . . a crime punishable by imprisonment for a term exceeding one

year . . . to possess in or affecting commerce, any firearm or ammunition; or to receive any

firearm or ammunition which has been shipped or transported in interstate or foreign commerce.”

       18. Pursuant to 18 U.S.C. § 922(g)(3), it is unlawful for any person who is an unlawful

user of or addicted to any controlled substance…to possess in or affecting commerce, any

firearm or ammunition; or to receive any firearm or ammunition which has been shipped or

transported in interstate or foreign commerce.

       19. Pursuant to 18 U.S.C. § 924(d)(1), any firearm or ammunition involved or used in

violation of 18 U.S.C.§ 922(g) shall be subject to seizure and forfeiture.

       20. As a result, the defendant in rem firearms (1) and (2) are liable to condemnation and

forfeiture to the United States for its use, in accordance with 18 U.S.C. § 924(d)(1).




                                                  6
                                   PRAYERS FOR RELIEF

       Therefore, the United States requests that:

       (a)    the Clerk of Court issue a Warrant of Arrest in Rem in the form submitted with

this Verified Complaint to the United States Marshal for the District of New Hampshire,

commanding him to arrest the defendants in rem;

       (b)    this matter be scheduled for a jury trial;

       (c)    judgment of forfeiture be entered; and

       (d)    this Court grant the United States its costs and whatever other relief to which it

              may be entitled.

                                                      Respectfully Submitted,

                                                      SCOTT W. MURRAY
                                                      United States Attorney


Dated: August 5, 2020                         By:     /s/ Robert J. Rabuck
                                                      Robert J. Rabuck
                                                      NH Bar # 2087
                                                      Assistant U.S. Attorney
                                                      District of New Hampshire
                                                      53 Pleasant Street
                                                      Concord, New Hampshire
                                                      603-225-1552
                                                      Rob.Rabuck@usdoj.gov




                                                 7
                                       VERIFICATION

        I, John R. Daly, being duly sworn, depose and say that I am a Special Agent with the
United States Drug Enforcement Administration, and as such have responsibility for the within
action, that I have read the contents of the foregoing Verified Complaint for Forfeiture in Rem
and know the contents therein, and that the same is true to the best of my knowledge,
information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled substance
laws of the State of New Hampshire and of the United States.


                                                    /s/ John R. Daly
                                                    John R. Daly



STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK


       Subscribed and sworn to before me this 5th day of August 2020.



                                                    /s/ Kuffer N. Kaltenborn
                                                    Justice of the Peace

       My commission expires on: October 25, 2022




                                                8
JS 44-A
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
United States of America                                                                                      See attached list.


    (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant                Hillsborough
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
United States Attorney's Office, 53 Pleasant Street, Concord, NH 03301
Robert J. Rabuck, AUSA (603) 225-1552


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                      PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                         Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                              of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                               Citizen of Another State         ’ 2         ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                      Citizen or Subject of a          ’ 3         ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                     FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability        ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                       ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                 ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                               ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                               ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                     ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                              LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY             ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                       Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending         ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                    Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage          ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage          ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                 Leave Act                                                                Act
                                             Medical Malpractice                                      ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS             ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                        Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                          or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                                26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                   IMMIGRATION
                                             Employment                 Other:                        ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                    Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from              ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court                Reopened                Another District                   Litigation
                                                                                                                                 (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          21 U.S.C. 881 (a)(6),(11) and 18 U.S.C. § 924(d)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                          Civil forfeiture of firearms and currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           JUDGE                                                                                                 DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/06/2020                                                              /s/ Robert J. Rabuck

VIX. JNL CONFLICT                                                                               Does JNL have a conflict presiding on this case?                                    Yes             No

                 Print                               Save As...                                                                                                                       Reset
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Defendants in rem
One Glock 17, 9mm pistol, serial no.BDLD066 with Gen-4 magazine and 13 rounds of 9mm
ammunition;
One Colt Defender, 9mm pistol, serial no.9DR10536, with magazine and 60 rounds of 9mm
ammunition, and
Two Thousand Four Hundred Twenty ($2,420.00) Dollars in U.S. Currency, more or less, all
seized from Lanna Spurlock.
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                               )
                                                        )
              Plaintiff,                                )
                                                        )
v.                                                      ) Civil No.
                                                        )
One Glock 17, 9mm pistol, serial no.BDLD066, with       )
Gen-4 magazine and 13 rounds of 9mm ammunition;         ) JURY TRIAL REQUESTED
                                                        )
One Colt Defender, 9mm pistol, serial no.9DR10536, with )
magazine and 60 rounds of 9mm ammunition;               )
                                                        )
Two Thousand Four Hundred Twenty ($2,420.00) Dollars )
in U.S. Currency, more or less, all seized from Lanna   )
Spurlock,                                               )
                                                        )
              Defendants in rem.                        )
_______________________________________________ )

               SUMMONS AND WARRANT OF ARREST IN REM
          FOR ISSUANCE BY THE CLERK OF COURT FOR PROPERTY
      WITHIN THE UNITED STATES’ POSSESSION, CUSTODY OR CONTROL
               PURSUANT TO SUPPLEMENTAL RULE G(3)(b)(I)

       To the United States Marshals Service, the Drug Enforcement Administration, or any

duly authorized Federal Law Enforcement Officer for the District of New Hampshire:

       Pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Certain Admiralty and

Maritime Claims, a Verified Complaint for Forfeiture in Rem has been filed on August 6, 2020,

in the U.S. District Court for the District of New Hampshire, alleging that the following

properties are subject to forfeiture to the United States on the following grounds: (1) One Glock

17, 9mm pistol, serial no.BDLD066 with Gen-4 magazine and 13 rounds of 9mm ammunition;

(2) One Colt Defender, 9mm pistol, serial no.9DR10536, with magazine and 60 rounds of 9mm

ammunition, and (3) Two Thousand Four Hundred Twenty ($2,420.00) Dollars in U.S.
Currency, more or less, all seized from Lanna Spurlock, for violations of 18 U.S.C. § 924(d)(1)

and 21 U.S.C. § 881(a)(6), (11).

        YOU ARE, THEREFORE, COMMANDED to seize the captioned defendants in rem,

and use discretion and whatever means appropriate to protect and maintain the property pending

the outcome of this action;

       IT IS FURTHER ORDERED that the United States Marshals Service or the Drug

Enforcement Administration shall maintain custody of the defendants in rem until further order

of this Court, and shall use his discretion and whatever means appropriate to protect and

maintain said defendants in rem;

       IT IS FURTHER ORDERED that the United States shall serve upon all potential

claimants to the defendants in rem, a copy of this Summons and Warrant of Arrest in rem, and

the Verified Complaint for Forfeiture in Rem, in a manner consistent with the principles of

service of process in an action in rem under Supplemental Rule G and other Supplemental Rules

for Certain Admiralty and Maritime Claims and Title 18, United States Code, Section 983(a);

       IT IS FURTHER ORDERED that a return of this Summons and Warrant of Arrest in rem

shall be promptly made to the Court, identifying the individuals upon whom copies were served

and the manner employed; and

       IT IS FURTHER ORDERED that all persons claiming an interest in or right against the

defendants in rem shall file their Verified Claims within thirty-five (35) days after the date on

which they were sent the Notice of Complaint or the final publication of notice of the filing of

the Complaint, whichever is earlier, or within such additional time as the Court may allow,

pursuant to Title 18, United States Code, Section 983(a)(4) and Rule G(4)(b)(ii)(B) of the

Supplemental Rules for Certain Admiralty and Maritime Claims, and shall serve and file their



                                                 2
Answers to the Complaint within twenty-one (21) days after the filing of their Verified Claims,

pursuant to Rule G(4)(b)(ii)( C) of the Supplemental Rules for Certain Admiralty and Maritime

Claims, with the Office of the Clerk, United States District Court for the District of New

Hampshire, with a copy sent to Assistant United States Attorney Robert J. Rabuck, United States

Attorney's Office, District of New Hampshire, 53 Pleasant Street, Concord, NH 03301.

Dated:
                                             ______________________________________
                                             DANIEL J. LYNCH, CLERK




                                                3
